DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Information Disclosure Statement
The examiner has considered the information disclosure statement (IDS) submitted on July 06, 2022.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Annie Morgan, on March 21, 2022.
The application has been amended as follows:  	Claim 1. A cell culture apparatus comprising:  	a plurality of plates stacked on one another, each of said plurality of plates having a first major surface and an opposing second major surface, wherein the first major surface comprises a plurality of microwells, wherein the plurality of microwells has a cross-sectional shape approximating a sine wave; and  	a plurality of spacers extending from the first major surface, wherein a plurality of cell culture media flow channels are defined between adjacent plates, wherein the plurality of plates are stacked to align spacers of adjacent plates, the aligned spacers defining walls extending from a bottom-most plate to a top-most plate, wherein each of the spacers comprises a plurality of first air channels disposedalong the length of the second air channels extending from the bottom-most plate to the top-most plate, wherein the second air channels are formed by the aligned spacers aligning the first air channels of the adjacent spacers, wherein the first and second air channels are in gaseous communication with an exterior of the cell culture apparatus and are in gaseous communication with at least one of the plurality of cell culture media flow channels.
 	Claim 2. The cell culture apparatus of claim 1, wherein the plurality of spacers extend from the first major surface along a length of the plate, wherein the plurality of cell culture media flow channels are defined between adjacent spacers above a first major surface of a plate and below an opposing second major surface of an adjacent plate of the plurality of plates.  	22-37. (Cancelled) 
Allowable Subject Matter
Claim(s) 1-3, 5-7, 9 and 13-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the cell culture of claim 1, including wherein each of the spacers comprises a plurality of first air channels disposed alongthe length of the spacer, wherein at least one wall of the walls defines a pluralityof second air channels extending from the bottom-most plate to the top-most plate, wherein the second air channels are formed by aligned spacers aligning the first air channels of the adjacent spacers, in combination with the rest of the elements recited in the claim. 	Claims 19 and 21 require all of the limitation of claim 1 and allowed for the same reasons as claim 1. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799